United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      February 2, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-30436
                            Summary Calendar



DONALD DOMINIO,

                                        Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                        Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 2:03-CV-1807-J
                         --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Donald Dominio appeals the district court’s judgment affirming

the Commissioner’s decision denying in part his application for

disability insurance benefits and supplemental security income

benefits.      Dominio   challenges   the   administrative     law    judge’s

(ALJ’s) determination that, given his capacity for light and

sedentary work, and his age, education, and work experience,

Dominio was able to perform a significant number of jobs that exist

in the national economy during the time period June 17, 1993,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30436
                                  -2-

through September 20, 1999, and therefore that he was not disabled

during that period.

     Dominio argues that the district court relied erroneously upon

the ALJ’s finding that he was capable of performing a significant

number of jobs through September 20, 1999, because the ALJ had

stated the opposite conclusion during the administrative hearing.

We review the ALJ’s decision, not the district court’s ruling. See

Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).           The ALJ stated

clearly in her written opinion that, during the period June 17,

1993, through September 20, 1999, Dominio was capable of performing

a significant number of jobs that exist in the national economy.

     Dominio also argues that the ALJ’s finding that he was not

disabled   prior   to   September   21,   1999,    is   not   supported    by

substantial evidence in the record.       Dominio contends that the ALJ

should have used the date of the onset of his disability – June 17,

1993 – because he proved that his disability began with his injury

on that date.      The ALJ’s finding regarding Dominio’s ability to

perform substantial gainful activity was supported by substantial

evidence and based on proper legal standards.           See id.

     Dominio asserts further that the ALJ’s use of the medical-

vocational   guidelines    was   inappropriate      because   he   had   non-

exertional limitations. Because Dominio’s limitations exceed those

in the medical-vocational guidelines, the ALJ properly utilized the

testimony of a vocational expert (VE).            See Carey v. Apfel, 230
F.3d 131, 145 (5th Cir. 2000).      Dominio does not challenge the VE’s
                               No. 04-30436
                                    -3-

testimony or the hypothetical posed to the VE and the ALJ did not

err in relying on the VE’s testimony.         See Bowling v. Shalala, 36
F.3d 431, 436 (5th Cir. 1995).

     Finally, Dominio’s claim that the ALJ should have obtained

complete   medical   records    or   clarifications   from   two   of   his

physicians fails because he has not shown that he was prejudiced by

the ALJ’s failure to obtain the records.        See Kane v. Heckler, 731
F.2d 1216, 1220 (5th Cir. 1984).

     AFFIRMED.